Citation Nr: 0819783	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for donor scars of the 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued the veteran's 
evaluation for his service connected scars of the left foot 
at a 10 percent evaluation.

In May 2008, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2007).


FINDINGS OF FACT

The veteran's service connected foot scars consist of one 6 
inch and one 2 inch scar; the scars are nontender, 
superficial, and cause no limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service connected foot scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in July 2006.  This letter informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide.  Although the claim has not been 
readjudicated since a March 2007 statement of the case (SOC) 
was issued (providing the relevant Diagnostic Code used in 
rating the veteran's donor scars), the veteran had ample time 
to respond to this SOC.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

The veteran was initially service connected for this 
disability at a ten percent evaluation by an October 1947 
rating decision.  This decision was based on service medical 
records which showed that the veteran underwent an operation 
to remove a tendon from his foot to use in his injured 
shoulder, and on the report of an October 1947 VA 
examination.  The veteran now contends that his disability is 
more severe than that contemplated by a 10 percent 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that throughout the rating period on appeal, 
the veteran's scar has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007), which 
provides a 10 percent evaluation for scars which are 
superficial and painful on examination.  This is the maximum 
rating available under this code.  However, there are other 
codes under which the veteran could be rated.

Under the criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the criteria for Diagnostic Code 7802, pertaining to 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

The criteria for Diagnostic Code 7803 provide that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The criteria for Diagnostic Code 7805, scars, other, provide 
that they will be rated based on limitation of function of 
affected part.  The closest rating code would therefore be 
either limitation of motion of the ankle, Diagnostic Code 
5271, which provides a 10 percent rating for moderate limited 
ankle motion, and a 20 percent rating for marked limited 
ankle motion.

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
for the veteran's service connected right forearm scar have 
not been met.  The Board notes that the veteran is already 
receiving the highest rating available under Diagnostic Code 
7802, Diagnostic Code 7803, and Diagnostic Codes 7804.

As to a higher rating under new Diagnostic Code 7801, the 
veteran's scar would have to be found to exceed an area of 
greater than 12 square inches, or 77 square centimeters, in 
order to achieve the next-higher evaluation.  During the 
veteran's most recent VA examination for his scars, in August 
2006, the examiner indicated that the veteran's scar was 
unable to be measured because it was barely visible and was 
invisible in some places.  However, looking at the veteran's 
original compensation examination, in October 1947, the 
veteran was noted to have two scars on his foot, one 6 inches 
long, and one 2 inches long.  The Board finds it therefore 
impossible that his scars, over 60 years later, could now 
combine to exceed an area of greater than 12 square inches, 
particularly as the August 2006 examiner indicated that the 
veteran's scars were invisible in places.  As such, a higher 
rating under Diagnostic Code 7801 is not warranted.

Regarding a higher rating under Diagnostic Code 7805, for 
limitation of motion of the ankle under Diagnostic Code 5271, 
the veteran's recent VA examination in August 2006 found that 
the veteran had no limitation of motion due to his service 
connected left foot scars.  Specifically, examination of the 
scar showed no edema, ecchymosis, or areas of induration.  
The scar was barely visible on the lateral surface of the 
left foot.  It could not be ascertained at all on the lateral 
surface of the left leg.  There was no adherence or pain on 
palpation.  The texture of the skin was normal, and there was 
no atrophy.  It was not scaly, and there were no ulcers or 
breakdown of the skin, or depression.  The scar was normal in 
pigment.  The examiner noted that the scar was superficial at 
best, and caused no limitation of motion of the veteran's 
foot or toes due to the scar.  The examiner diagnosed the 
veteran with paresthesias of the left foot, without 
substantiation of subjective findings.  Therefore, as the 
veteran's scar was found to cause no limitation of motion, 
the Board finds that the criteria for an evaluation under 
Diagnostic Code 7805 have not been met.

Therefore, considering all evidence of record, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran meets the criteria for a 
higher evaluation for his service connected left foot scars.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As a final point, the Board has considered whether a staged 
rating is appropriate. However, in the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal, and as such, staged ratings are not 
warranted.


ORDER

Entitlement to an increased evaluation for donor scars of the 
left foot, currently evaluated as 10 percent disabling, is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


